Exhibit 10.1

﻿

PS BUSINESS PARKS, INC.

2012 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

FORM OF RESTRICTED SHARE UNIT AGREEMENT

﻿

THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is entered into effective
as of [Date of Grant] by and between PS Business Parks, Inc. (the “Company”),
and [Name of Grantee], an employee of the Company, a Subsidiary or a Service
Provider (the “Grantee”).

WHEREAS, the PS Business Parks, Inc. 2012 Equity and Performance-Based Incentive
Compensation Plan (the “Plan”) has been duly approved by the Board of Directors
of the Company and the shareholders of the Company;

WHEREAS, under the Plan the Company is authorized to issue, inter alia,
Restricted Share Units relating to shares of common stock, par value $.01 per
share, of the company (the “Shares”); and

WHEREAS, the Company desires to grant Restricted Share Units to the Grantee
under the terms and conditions set forth below.

NOW,  THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and the Grantee hereby agree
as follows: 

1.GRANT OF RESTRICTED SHARE UNITS.

﻿

The Company hereby grants to the Grantee [No. of] Restricted Share Units,
subject to the terms of this Restricted Share Unit Agreement and the Plan.  The
Grant Date of the Restricted Share Units is [Date of Grant].  All terms and
conditions of the Plan are hereby incorporated into this Agreement by reference
and shall be deemed to be part of this Agreement, without regard to whether such
terms and conditions are not otherwise set forth in this Agreement.  To the
extent that any capitalized words used in this Agreement are not defined, they
shall have the definitions stated for them in the Plan.  In the event that there
is any inconsistency between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan shall govern.

2.VESTING OF RESTRICTED SHARE UNITS.

2.1.Service Requirement.

Rights in respect of [   ]% of the number of Restricted Share Units specified in
Section 1 above shall vest on each of the [   ] anniversary[ies] of the Grant
Date [or insert vesting schedule], provided that the Grantee is in service on
the applicable vesting date.  As used herein, “service” shall mean service to
the Company or a Subsidiary as an employee, director, consultant, Service
Provider or independent contractor.  For purposes of this Agreement, termination
of service would not be deemed to occur if the Grantee, after terminating
service in one capacity, continues to provide service to the Company, any
Subsidiary or any Affiliate in another capacity.  Termination of service is
sometimes referred to below as termination of employment or other relationship
with the Company.  As used herein, references to the “Company” shall be deemed
to include its Subsidiaries and Affiliates.  The period during which the
Restricted Share Units have not vested and therefore are subject to a
substantial risk of forfeiture is referred to below as the Restricted Period.

2.2.Restrictions on Transfer.

The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Restricted Share Units.

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

2.3.Delivery of Shares.

When a portion of the Restricted Share Units shall vest pursuant to Section 2.1,
the Company shall deliver to the Grantee a certificate or electronic
confirmation of ownership, as applicable, for the number of Shares represented
by the Restricted Share Units which have vested.  Upon the issuance of the
Shares, Grantee’s payment of the aggregate par value of the shares delivered to
Grantee will be deemed paid by Grantee’s past services to the Company.

3.TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.

﻿

Upon the termination of the Grantee’s employment or other relationship with the
Company other than by reason of death or Disability, any Restricted Share Units
held by the Grantee that have not vested shall terminate immediately, and the
Grantee shall forfeit any rights with respect to such Restricted Share
Units.  If the Grantee’s employment or other relationship with the Company is
terminated because of his or her death or Disability, his or her Restricted
Share Unit Agreement shall immediately be vested in all Restricted Share Units
that have not previously vested.

4.DIVIDEND AND VOTING RIGHTS.

﻿

The Grantee shall have none of the rights of a shareholder with respect to the
Restricted Share Units.  The Grantee shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding Shares, a cash payment
for each Restricted Share Unit held as of the record date for such dividend
equal to the per-share dividend paid on the Shares, which cash payment shall be
made at the same time as the Company’s payment of a cash dividend on its
outstanding Shares.

5.REQUIREMENTS OF LAW.

﻿

The Company shall not be required to deliver any Shares under this Restricted
Share Unit Agreement if the delivery of such Shares would constitute a violation
by the Grantee or by the Company of any provision of any law or regulation of
any governmental authority, including without limitation any federal or state
securities laws or regulations.  If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the delivery of Shares hereunder, the
Restricted Share Units shall not vest in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.  Specifically in
connection with the Securities Act of 1933 (as now in effect or as hereafter
amended), unless a registration statement under such Act is in effect with
respect to the Shares, the Company shall not be required to deliver such Shares
unless the Company has received evidence satisfactory to it that the Grantee may
acquire such Shares pursuant to an exemption from registration under such
Act.  Any determination in this connection by the Company shall be final,
binding, and conclusive.  The Company may, but shall in no event be obligated
to, register any securities covered hereby pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended).  The Company shall not be
obligated to take any affirmative action in order to cause the delivery of
Shares pursuant thereto to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
the Restricted Share Units shall not vest unless and until the Shares are
registered or are subject to an available exemption from registration, the
vesting of the Restricted Share Units (under circumstances in which the laws of
such jurisdiction apply) shall be deemed conditioned upon the effectiveness of
such registration or the availability of such an exemption.

6.WITHHOLDING OF TAXES.

﻿

The Company and any Subsidiary shall have the right to deduct from payments of
any kind otherwise due to the Grantee any federal, state, or local taxes of any
kind required by law to be withheld with respect to the termination of the
Restricted Period with respect to the Restricted Share Units.  At the
termination of the Restricted Period, the Grantee shall pay to the Company or
the Subsidiary, as applicable, any amount that the Company or the Subsidiary may
reasonably determine to be necessary to satisfy such withholding
obligation.  Subject to the prior approval of the Company or the Subsidiary, as
applicable, which may be withheld by the Company or the Subsidiary in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the



2

 

--------------------------------------------------------------------------------

 

Subsidiary to withhold Shares otherwise deliverable or (ii) by delivering to the
Company or the Subsidiary Shares already owned by the Grantee.  The Shares so
delivered or withheld shall have a fair market value equal to such withholding
obligations.  The Fair Market Value of the Shares used to satisfy such
withholding obligation shall be determined by the Company or the Subsidiary as
of the date that the amount of tax to be withheld is to be determined.  A
Grantee who has made an election pursuant to this Section 6 may satisfy his or
her withholding obligation only with Shares that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

7.PARACHUTE LIMITATIONS.

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Grantee
and the Company or any Subsidiary, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 7 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company (or any Subsidiary) for the direct or indirect compensation of the
Grantee (including groups or classes of participants or beneficiaries of which
the Grantee is a member), whether or not such compensation is deferred, is in
cash, or is in the form of a benefit to or for the Grantee (a “Benefit
Arrangement”), if the Grantee is a “disqualified individual,” as defined in
Section 280G(c) of the Code, the Restricted Share Units and any right to receive
any payment or other benefit under this Agreement shall be reduced (i) to the
extent that such right to payment or benefit, taking into account all other
rights, payments, or benefits to or for Grantee under the Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Grantee under this Agreement to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”), but only (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Grantee from the Company under this
Agreement, the Plan, all Other Agreements, and all Benefit Arrangements would be
less than the maximum after-tax amount that could be received by Grantee without
causing any such payment or benefit to be considered a Parachute Payment.  In
the event that the receipt of any such right to exercise, payment, or benefit
under this Agreement, in conjunction with all other rights, payments, or
benefits to or for the Grantee under the Plan, any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Agreement that would have the effect of decreasing
the after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then those rights, payments, or benefits under this
Agreement, the Plan, any Other Agreements, and any Benefit Arrangements that
should be reduced or eliminated so as to avoid having the payment or benefit to
the Grantee under this Agreement be deemed to be a Parachute Payment shall be
reduced in the following order: (x) cash payments that do not constitute
deferred compensation within the meaning of Section 409A of the Code, (y)
welfare or in-kind benefits and (z) cash payments that constitute deferred
compensation, in each case, beginning with payments or benefits that are to be
paid the farthest in time from the date of such reduction.

8.DISCLAIMER OF RIGHTS.

﻿

No provision of this Agreement shall be construed to confer upon the Grantee the
right to be employed by the Company, any Subsidiary or any Affiliate, or to
interfere in any way with the right and authority of the Company, any Subsidiary
or any Affiliate either to increase or decrease the compensation of the Grantee
at any time, or to terminate any employment or other relationship between the
Grantee and the Company, any Subsidiary, any Service Provider or any Affiliate
of any of the foregoing.





3

 

--------------------------------------------------------------------------------

 



9.GOVERNING LAW.

﻿

This Agreement shall be governed by the laws of the State of California (but not
including the choice of law rules thereof).

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Share Unit
Agreement to be duly executed as of the date first above written.

 

﻿

 

PS BUSINESS PARKS, INC.

﻿

﻿

By:

Name

Title

﻿

GRANTEE:

﻿

﻿



Print Name

﻿

﻿

﻿



4

 

--------------------------------------------------------------------------------